 

                Exhibit 10.39

FORM OF DISTRIBUTION AND MARKETING AGREEMENT

by and between

ALFACELL CORPORATION

and

USP PHARMA SPOLKA Z.O.O.

 

Effective as of July 25, 2007






--------------------------------------------------------------------------------




DISTRIBUTION AND MARKETING AGREEMENT

                 This Distribution and Marketing Agreement (the “Agreement”) is
effective as of July 25, 2007 (“Effective Date”) and is by and between Alfacell
Corporation, a Delaware corporation with principal offices at 300 Atrium Drive,
Somerset, New Jersey 08873 (“Alfacell”) and USP Pharma Spolka Z.O.O., a
corporation formed under the laws of Poland with principal offices at c/o US
Pharmacia International, Inc., 966 Hungerford Drive, Suite 3B, Rockville,
Maryland 20850 (“Distributor”). Alfacell and Distributor are referred to herein
each as a “Party” and collectively as the “Parties”).

WITNESSETH :

                WHEREAS, Alfacell is developing ONCONASE® for oncological uses
and

                WHEREAS, Alfacell desires to appoint Distributor as the
exclusive distributor in the Territory of Product for use in the Field and
Distributor desires to accept such appointment, all on and subject to the terms
and conditions hereinafter set forth.

                NOW, THEREFORE, subject to the terms and conditions of this
Agreement, and in consideration of the covenants and agreements hereinafter set
forth, as well as other good an valuable consideration, the receipt and
sufficiency of which is acknowledged by the Parties, the Parties agree as
follows.

1.             DEFINITIONS

                “AAA” shall have the meaning set forth in Section 18(c).

                “Additional Purchase Order” shall have the meaning set forth in
Section 3(g).

                “Affiliate” of an entity means, for so long as one of the
following relationships is maintained, any corporation or other business entity
controlled by, controlling, or under common control with another entity, with
“control” meaning direct or indirect beneficial ownership of more than fifty
percent (50%) of the voting stock of such corporation, or more than fifty
percent (50%) interest in the decision-making authority of such other business
entity, or a corporation in which the maximum amount of stock permitted by law
to be held by another entity is beneficially owned by such other entity.

                “Alfacell Indemnitees” shall have the meaning set forth in
Section 9(b).

                “Annual Forecast” shall have the meaning set forth in Section
3(f).

                “Annual Minimum” shall have the meaning set forth in Section
3(c).

                “Applicable Law” shall mean all applicable laws, rules,
regulations, guidelines and standards.

                “CPR” shall have the meaning set forth in Section 18(b).

                “Disclosing Party” shall have the meaning set forth in Section
16.

                “Dispute” shall mean dispute, controversy or claim between the
Parties based on or arising out of this Agreement, any obligation or warranty
hereunder or the breach or alleged breach thereof.

                “Distribute” shall mean to promote, market, distribute and sell.






--------------------------------------------------------------------------------




                “Distribution Commitment” shall have the meaning set forth in
Section 2(b).

                “Distributor Indemnitees” shall have the meaning set forth in
Section 9(a).

                “EMEA” shall mean the European Agency for the Evaluation of
Medicinal Products.

                “Extended Term” shall have the meaning set forth in Section
13(a).

                “Field” shall mean human therapeutic uses in the field of
oncology.

                “Fiscal Quarter” shall mean the three (3) month period ending on
January 31, April 30, July 31, or October 31 of each calendar year, as the
context requires.

                “First Commercial Sale” shall mean the date of the first arm’s
length transaction, transfer or disposition for value to a Third Party of a
Product by or on behalf of Distributor or any Affiliate or permitted
Sub-distributor in such country.

                “Indemnitee” shall mean a Distributor Indemnitee or an Alfacell
Indemnitee.

                “Indemnitor” shall have the meaning set forth in Section 9(c).

                “Initial Indication” shall mean the treatment of Mesothelioma
with Product.

                “Initial Term” shall have the meaning set forth in Section
13(a).

                “JCC” shall have the meaning set forth in Section 8(b).

                “Liaison” shall have the meaning set forth in Section 8(a).

                “Marketing Materials” shall mean, to the extent permitted by
Applicable Law, all sales, education and marketing materials including all
patient and physician communications and materials, websites, educational
materials and presentations, and detailing products and premiums.

                “Net Sales” shall mean, on a country-by-country basis, the gross
invoiced sales price for all Product sold by Distributor, its Affiliates or
permitted Sub-distributors to Third Parties throughout the Territory during each
Fiscal Quarter, less the following amounts incurred or paid during such Fiscal
Quarter with respect to sales of Product regardless of the Fiscal Quarter in
which such sales were made:

 
                           *          *           *           *           *           *           *           *           *           *
 

“Net Sales” shall not include sales or transfers between Distributor and its
Affiliates or Sublicensees, unless Product is consumed by the Affiliate or
Sublicensee.

                “Notice of Breach” shall have the meaning set forth in Section
13(b)(i).

                “Notice of Termination” shall have the meaning set forth in
Section 13(b)(i).

                “Patent Rights” shall mean the rights and interests in and to
issued patents and pending patent applications (including inventor’s
certificates and utility models) in any country or jurisdiction within the
Territory, including all provisionals, substitutions, continuations,
continuations-in-part, divisionals, supplementary protection certificates,
renewals, all letters patent granted thereon, and all reissues,




2

--------------------------------------------------------------------------------




reexaminations, extensions, confirmations, revalidations, registrations, patents
of addition thereof, PCTs and foreign counterparts, owned, controlled,
partnered, or licensed by a Party.

                “Product” shall mean ONCONASE® (ranpirnase) for injection.

                “Product Cost” shall mean * * * * * * * * * *.

                “Purchase Order” shall have the meaning set forth in Section
3(f).

                “Receiving Party” shall have the meaning set forth in Section
16.

                “Regulatory Approval” shall mean any and all approvals
(including pricing and reimbursement approvals), product and establishment
licenses, registrations or authorizations of any kind necessary for the
development, pre-clinical and/or human clinical testing, manufacture, quality
testing, supply, use, storage, importation, export, transport, marketing and
sale of a Product (or any component thereof) for use in the Field in any country
or other jurisdiction in the Territory.

                “Remedial Action” shall have the meaning set forth in Section
7(b).

                “Specifications” shall mean the final commercial specifications
for Product established by Alfacell.

                “Sub-distributors” shall have the meaning set forth in Section
2(a).

                “Taxes” shall mean sales, use, import, export, excise, value
added and similar taxes, and customs duties and assessments, however designated,
that are incurred or assessed in connection with the purchase of Product under
this Agreement, the sale or use of Product or transactions contemplated under
this Agreement, excluding (for the avoidance of doubt) income tax imposed on
Alfacell.

                “Territory” shall mean the countries of Poland, Lithuania,
Estonia, Latvia, Belarus and the Ukraine.

                “Third-Party Claims and Expenses” shall mean claims, actions,
causes of action, liabilities, losses, costs and expenses (including reasonable
attorneys’ fees) incurred thereby or caused thereto arising out of third-party
claims.

                “Transfer Price” shall have the meaning set forth in Section
3(b).

                “Up-front Fee” shall have the meaning set forth in Section 5(a).

                “Valid Claim” shall mean a claim in an issued, unexpired patent
or in a pending patent application among the Patent Rights covering Product that
(a) has not been finally cancelled, withdrawn, abandoned or rejected by any
administrative agency or other body of competent jurisdiction, (b) has not been
revoked, held invalid, or declared unpatentable or unenforceable in a decision
of a court or other body of competent jurisdiction that is unappealable or
unappealed within the time allowed for appeal, (c) has not been rendered
unenforceable through disclaimer or otherwise, and (d) is not lost through an
interference proceeding.




3

--------------------------------------------------------------------------------




2.             APPOINTMENT; EXCLUSIVITY

                   (a)           Appointment of Distributor. Subject to the
terms and conditions of this Agreement, Alfacell hereby appoints Distributor as
the exclusive (even as to Alfacell) distributor to Distribute Product for use in
the Field in the Territory, and Distributor hereby accepts such appointment and
agrees to act as such exclusive distributor. Distributor shall purchase its
entire supply of Product exclusively from Alfacell. * * * * * *.

 

                   (b)           Marketing and Distribution
Commitment. Distributor’s right to sell Product exclusively in the Territory is
subject to and conditioned upon Distributor’s commencing and continuing, at its
sole expense, the Distribution of Product, beginning not less than* * * * prior
to anticipated First Commercial Sale in the Territory. To that end, Distributor
shall use its commercially reasonable and diligent efforts to do, among other
activities, efforts and strategies it will take to maximize sales in the
Territory, the following to the extent permitted by Applicable Law:

                                    (i)            Distributor shall establish
and maintain import, transport, warehousing, sales, and promotion capabilities,
facilities, equipment, and personnel as reasonably required to fulfill its
duties hereunder.

                                    (ii)           Distributor will identify and
support leading medical institutions and thought leaders to assist in validation
of Product and shall identify and, when appropriate, promote Product to the
wider community in the Territory.

                                    (iii)          Distributor shall provide an
importation, marketing, promotion, sales distribution organization, including
facilities equipment and personnel, reasonably useful to sell Product in the
Territory, and shall make systematic efforts to strengthen its sales coverage
within the Territory.

                                    (iv)          Distributor shall comply with
all general sales policies and standard operating procedures established by
Alfacell from time to time during the term of this Agreement, provided that
Distributor shall not be required to contravene Applicable Law.

                                    (v)           Distributor shall regularly
forward to Alfacell copies of all inquiries and correspondence from customers
concerning Product. The date and time of any contact and site visits shall be
reported to Alfacell on a quarterly basis.

                                    (vi)          Distributor shall provide
sales training to Distributor sales personnel and develop direct marketing to
and education for physicians and institutional and governmental representatives
and decision makers.

* * * * * * * *.  Each of the foregoing obligations is the “Distribution
Commitment” of Distributor. If Distributor fails to meet the Distribution
Commitment in any country, Alfacell may elect, in its discretion, to either (A)
continue to allow Distributor to Distribute Product in such country, but only on
a non-exclusive basis or (B) terminate Distributor’s right to Distribute Product
in the Territory. If Alfacell elects to act under either clause above,
Distributor shall retain the non-exclusive right to Distribute Product in the
territory subject to Alfacell’s right, at any time thereafter on no less than
ninety (90) days’ written notice to Distributor, to terminate Distributor’s
right to Distribute Product in the Territory. * * * * * * * * * * .

 

                   (c)           Marketing and Distribution Plan. Distributor
will develop and will provide to Alfacell on * * * * basis a Product marketing
plan for each calendar year, which plan will contain information and projections
agreed by the parties. Prior to its implementation, the plan will be subject to
the prior




4

--------------------------------------------------------------------------------




approval of Alfacell, which shall not be unreasonably withheld, delayed, or
conditioned. The Parties shall discuss such plan, and Distributor’s performance
against it, at meetings of the JCC.

 

                   (d)           Manner of Marketing and Distribution.
Distributor will be solely responsible, at its sole expense, for, and shall have
the sole right, after consideration of advice from the JCC, to make all
decisions and determinations with respect to the manner in which it Distributes
Product in the Field in the Territory, all subject to and in compliance with
Applicable Law and the terms and conditions of this Agreement. In connection
therewith, all Marketing Materials shall be in the Polish, English and other
languages as are appropriate and necessary for marketing in the Territory.
Distributor shall, at its own cost, provide drafts (with English language
translations) of all Marketing Materials to Alfacell reasonably in advance for
Alfacell’s review and approval, which approval will not be unreasonably
withheld, delayed or conditioned but Distributor shall be responsible for all
such materials. Distributor shall deliver copies of all final promotional and
marketing materials used by Distributor to Alfacell.
 

                  (e)           Distributor’s Exclusivity Obligations. For * * *
* after the Effective Date, neither Distributor nor its Affiliates or
Sub-distributors shall sell any product in the Territory that competes with
Alfacell’s Product. Thereafter, the foregoing prohibition shall continue to be
in full force and effect after such period until the end of the Term.

 

                   (f)            Sales Outside the Field or Territory. To the
extent permitted by Applicable Law, Distributor is prohibited from selling
Product outside the Territory, * * * * * * *. This prohibition includes but is
not limited to visiting, calling, mailing, or marketing Product to such
customers. If Distributor or its Affiliates or Sub-distributors sell Product
that is used outside of the Field or to customers outside of the Territory, * *
* * * *, Distributor shall pay Alfacell, at Alfacell’s option, in addition to
any other remedies available to Alfacell, for each Product thus sold, all Net
Sales attributable to the sale of Product plus an additional amount equal to * *
* * * of such Net Sales. In addition, Alfacell may terminate this Agreement on *
* * * * * notice to Distributor if Distributor does not cease such sales and
cause its Affiliates and Sub-distributors to cease such sales outside the Field
or Territory within such * * * * * *.
 

                   (g)           Appointment of Sub-distributors. Distributor
may, with the prior written consent of Alfacell (such consent shall not be
unreasonably withheld for any potential Sub-distributor that is an Affiliate of
Distributor), appoint Sub-distributors (which may be its Affiliates or
non-Affiliates) to distribute, promote, market and sell Product for use in the
Field in the Territory, subject to the following: (i) each agreement with a
Sub-distributor shall state that the Sub-distributor’s rights under such
agreement are subject to all relevant terms and conditions of this Agreement,
including (without limitation) provisions and restrictions relating to Field,
Territory, price, payment, reporting, audit of books and records, promotional
materials, trade name, termination and conversion to non-exclusivity; (ii) if
this Agreement terminates or becomes non-exclusive, in whole or in part, the
rights of any Sub-distributors shall automatically be terminated or reduced to
non-exclusive, as the case may be, in accordance therewith; (iii) Distributor
shall promptly notify Alfacell of any breaches by any Sub-distributors and
report to Alfacell full details of the breach; (iv) Distributor shall ensure
that each Sub-distributor complies with all applicable terms and conditions of
this Agreement and shall be liable to Alfacell for any failure of any
Sub-distributor to do so; (v) Distributor shall provide Alfacell with the names
and primary business addresses of all Sub-distributors and, within fifteen (15)
days of the effective date of each agreement with a Sub-distributor, Distributor
shall provide a copy of each such agreement to Alfacell with an English language
translation. Any act or omission of a Sub-distributor that would be a breach of
this Agreement if performed by Distributor will be deemed to be a breach by
Distributor of this Agreement.




5

--------------------------------------------------------------------------------




3.             PRODUCT

 

                   (a)           Development and Approval. Alfacell shall use
its commercially reasonable efforts to obtain and maintain (and shall have the
sole right and responsibility for obtaining and maintaining) all necessary
Regulatory Approvals in the Territory for Product. All Regulatory Approvals
shall be obtained and maintained in the name of Alfacell. Distributor shall, at
its sole cost and expense, provide all cooperation reasonably requested by
Alfacell in connection with its Product development and obtaining and
maintaining of Product Regulatory Approval. Distributor shall not perform any
Product development, including the conduct of preclinical, clinical, marketing,
or post-marketing studies on Product absent the express prior written consent of
Alfacell. Any permitted studies shall be conducted with the participation of and
at the direction of Alfacell.
 

                  (b)           Supply. Distributor shall obtain Product only
from Alfacell or its designated manufacturer. Alfacell shall supply to
Distributor all of its Product requirements. As partial payment for Product,
upon delivery of Product by Alfacell in accordance with Section 3(g) below,
Distributor shall pay to Alfacell * * * * * * (the “Transfer Price”). The
foregoing payment shall be in addition to any other payments hereunder,
including those set forth in Section 5. * * * * * * * * *.
 

                   (c)           Annual Minimum. Not less than * * * * * after
First Commercial Sale, the Parties shall agree on annual minimum Product sales
for * * * * * * (the “Annual Minimum”). Each Party’s Liaison shall * * * * * *
to the end of each calendar year, agree on any adjustments to the Annual Minimum
for the following calendar year.
 

                  (d)           Commercial Pricing. Distributor shall have the
right to set Product pricing for customers in its sole discretion.
 

                   (e)           Initial Product Delivery. Not less than * * * *
* * prior to the anticipated date of First Commercial Sale * * * * * * *, the
Parties agree to meet and determine the approximate date on which Product will
be first be shipped to Distributor. In addition, the Parties shall agree upon an
initial one (1)-year forecast of Distributor’s Product requirements.
 

                   (f)            Product Forecasts and Purchase Orders. Not
less than * * * * * prior to initial Product delivery and, thereafter, * * * * *
* * prior to the first business day of every Fiscal Quarter, Distributor shall
submit to Alfacell a rolling quarterly forecast * * * * * (“Annual Forecast”)
detailing its Product requirements by Product accompanied by purchase orders for
* * * * * * (each, a “Purchase Order”). * * * * * * * Distributor, and the
Purchase Orders for the second Fiscal Quarter shall be firm, non-cancelable and
binding on Distributor unless modified in writing by Distributor by written
notice to Alfacell received by Alfacell at least * * * * * prior to the
scheduled delivery date in such month, provided that the difference between the
forecast Purchase Order and the modified Purchase Order for a given Fiscal
Quarter shall * * * * * * of the forecast Purchase Order. From time-to-time,
Distributor may place additional Purchase Orders for Product with Alfacell
either by written purchase order or by electronic or other ordering processes
established and mutually approved by Distributor and Alfacell (“Additional
Purchase Orders”), and Alfacell will attempt to fill Additional Purchase Orders,
but shall not be in breach of this Agreement should it fail to do so.
   

                   (g)           Delivery. Subject to the foregoing, Alfacell
shall use commercially reasonable efforts to deliver Product in order to meet
the quantity ordered and delivery dates specified in Distributor’s Purchase
Orders. In Distributor’s name and at Distributor’s risk and expense, Alfacell
will deliver Product in accordance with standard operating procedures
established by Alfacell and approved by Distributor, such approval not to be
unreasonably withheld, delayed or conditioned. Alfacell’s Transfer




6

--------------------------------------------------------------------------------




Price to Distributor is EXW (Incoterms 2000) Alfacell’s place of manufacture.
Title to all Product shall remain in Alfacell until the Transfer Price for the
relevant Product is received by Alfacell. Risk of loss shall pass to Distributor
upon delivery at Alfacell’s place of manufacture. Shipment of Product to the
Territory shall be the responsibility of Distributor.

4.             PRODUCT LABELING, PRODUCT LITERATURE

                The package label for Product manufactured by Alfacell and sold
to Distributor pursuant to this Agreement shall, to the extent permitted by
Applicable Law, reflect Alfacell’s trademark and patent rights or variations
thereof acceptable to Alfacell. All other printed material related thereto shall
be agreeable to both Parties and acceptable under Applicable Law. Distributor
shall promote and sell Product throughout the Territory under Alfacell’s Product
trade name ONCONASE®, or such other trade name determined by Alfacell, which is
and shall be owned and controlled by Alfacell, or such other Product trade name
as Alfacell shall designate. Alfacell shall also determine the trademark to
accompany the trade name it selects for the Product. The size of the trademarks
for the Product and all Product labeling shall be in a form acceptable to
Alfacell and in compliance with all Applicable Law, provided that, all packaging
design, labels, trade names, trademarks and copyrights used for the Product
shall be owned by Alfacell. Distributor shall not alter or remove any
trademarks, labels or packaging applied to Product. Except only as permitted in
connection with its promotion and sale of Product as permitted in this
Agreement, nothing contained in this Agreement shall grant to Distributor any
right, title or interest in Alfacell’s trademarks, trade names, copyrights or
other intellectual property rights. At no time during or after the term of this
Agreement shall Distributor or its Affiliates challenge or assist others to
challenge Alfacell’s trademarks, trade names, copyrights or the registration
thereof, or use or register, or attempt to use or register, any trademarks or
trade names confusingly similar to those of Alfacell. In connection with its
marketing efforts hereunder, all representations of Alfacell’s trademarks that
Distributor intends to use shall first be submitted to Alfacell for approval of
size, design, color, and other details, which shall not be unreasonably
withheld, or shall be exact copies of those used by Alfacell. If any of
Alfacell’s trademarks are to be used in conjunction with another trademark on or
in relation to Product, then Alfacell’s mark shall be presented of equal or
greater size than the other with equal or greater prominence than the other, but
nevertheless separated from the other so that each appears to be a mark in its
own right, distinct from the other mark.

5.             PAYMENT FROM DISTRIBUTOR

 

                   (a)           Up-front Fee. In partial consideration of the
appointment of Distributor as exclusive distributor of Product as set forth
herein, Distributor will pay to Alfacell an up-front fee (the “Up-front Fee”) of
One Hundred Thousand Dollars ($100,000).
 

                   (b)           Equity Investment. In partial consideration of
the appointment of Distributor as exclusive distributor of Product as set forth
herein, the Parties have entered into that certain Stock Purchase Agreement
dated as of the date hereof.
 

                   (c)           Milestones. In partial consideration of the
appointment of Distributor as exclusive distributor of Product as set forth
herein, Distributor will pay to Alfacell the following milestone payments within
ten (10) days after such milestone is met:




7

--------------------------------------------------------------------------------




MILESTONE PAYMENT  

--------------------------------------------------------------------------------

  * * * * * * * * * * * * * *   * * * * * * * * * * * * * *   * * * * * * * * *
* * * * *   * * * * * * * * * * * * * *   * * * * * * * * * * * * * *  

 

                   (d)           Royalties. In partial consideration of the
appointment of Distributor as exclusive distributor of Product as set forth
herein, and subject to the other terms of this Agreement (including the
remainder of this Section 5), commencing on the date of the First Commercial
Sale of each Product in each country in the Territory and continuing for the
Term, Distributor shall pay to Alfacell a royalty equal to * * * * * * of Net
Sales of any Product sold by Distributor and/or its Affiliates and/or permitted
Sub-distributors, provided that royalty payments for any given Fiscal Year plus
the Transfer Price for Product sold to produce the underlying Net Sales shall
not exceed a total of * * * * * * of the relevant Net Sales (the “Royalty Cap”).
Reconciliation of the Royalty Cap shall be made on a fiscal year-basis as part
of the calculation of royalties due for each fiscal year’s final Fiscal Quarter.
 

                   (e)           Sales Reports. Within thirty (30) days after
the end of each Fiscal Quarter, Distributor shall deliver a report to Alfacell
that sets forth, on a country-by-country basis, the number of Products sold;
sales price; the applicable royalty rate under this Agreement; the royalties
payable in each country’s currency, including an accounting of deductions taken
in the calculation of Net Sales; the applicable exchange rate to convert from
each country’s currency to United States Dollars under this Section; the
royalties payable in United States Dollars; and other significant sales metrics
as reasonably requested by Alfacell. For purposes of determining when a sale of
any Product occurs under this Agreement, the sale shall be deemed to occur on
the earlier of (a) the date the Product is shipped or (b) on the date of the
invoice to the purchaser of the Product.
 

                   (f)            Timing of Payments. Distributor shall pay (i)
the Up-front Fee on the Effective Date, (ii) the Transfer Price upon Product
delivery, (iii) all royalty payments owed to Alfacell hereunder in arrears,
within forty (40) days from the end of each Fiscal Quarter in which such payment
accrues, and (iv) all milestone payments within ten (10) days of the achievement
of such milestone. All payments to Alfacell are exclusive of Taxes. Distributor
shall pay all Taxes.
 

                   (g)           Overdue Royalties. Subject to the other terms
of this Agreement, any payments not paid within the time period set forth in
this Section 5 shall bear interest at a rate of * * * * * * per month from the
due date until paid in full, provided that in no event shall said annual rate
exceed the maximum interest rate permitted by Applicable Law in regard to such
payments. Such royalty payment when made shall be accompanied by all interest so
accrued. Said interest and the payment and acceptance thereof shall not negate
or waive the right of Alfacell to any other remedy, legal or equitable, to which
it may be entitled because of the delinquency of the payment.
 

                   (h)           Accounting. All payments hereunder shall be
made in the United States in United States dollars. Conversion of foreign
currency to United States dollars shall be made at the conversion rate existing
in the United States (as reported in The Wall Street Journal) on the last
business day of the quarter immediately preceding the applicable Fiscal Quarter.
If The Wall Street Journal ceases to be published, then the rate of exchange to
be used shall be that reported in such other business publication of national
circulation in the United States as the Parties reasonably agree.




8

--------------------------------------------------------------------------------




                (i)            Distributor’s Books and Records. Distributor
shall maintain accurate and complete books and records for a period of at least
six (6) years (or such longer period as may correspond to Distributor’s internal
records retention policy) for each reporting period in which sales occur showing
the sales, use and other disposition of Product by Distributor, its Affiliates
and Sub-distributors in sufficient detail to enable the amounts payable to
Alfacell hereunder to be accurately determined and otherwise to verify
compliance by Distributor (and its Affiliates and Sub-distributors) with all
obligations under this Agreement. Distributor shall permit its books and records
to be audited, reviewed and copied (“examined” or “examination”) from
time-to-time by authorized employees of, or attorneys and/or accountants
selected by, Alfacell with at least ten (10) days advance written notice to
Distributor, but not more frequently than once a year without cause. Such
examination shall be during normal business hours and shall be made at the
expense of the entity conducting it, except that if the results of the
examination for any year reveal that Distributor has underpaid Alfacell by an
amount exceeding five (5) percent, then Distributor shall pay the reasonable
costs and expenses incurred by the examining entity and its representatives in
conducting such examination. Distributor shall immediately pay to Alfacell any
underpayment revealed by such examination and accrued interest thereon.
 

6.             INSPECTION OF DISTRIBUTOR FACILITIES AND RECORDS

                Distributor agrees to permit representatives of any relevant
regulatory or governmental authority to access at any reasonable time during
normal business hours relevant records, information (and where applicable make
copies of the same), personnel and facilities. Distributor shall immediately
notify Alfacell if any governmental or regulatory authority schedules, or
without scheduling begins, an inspection or audit. Distributor shall make every
reasonable effort to permit Alfacell to be present at or participate in such
inspection or audit if the same relates directly or indirectly to this
Agreement. In addition, Distributor will immediately provide Alfacell copies of
any correspondence from or draft communications with (including any notes)
government or regulatory authorities relating directly or indirectly to this
Agreement.

7.             COMPLAINTS, ADVERSE EVENT REPORTING AND RECALLS

                                   (i)            Alfacell shall be responsible
for the prompt review, evaluation and documentation of all complaints relating
to Product, with Distributor’s reasonable cooperation. Distributor shall forward
to Alfacell, within five (5) days—and within 24 hours with respect to reports of
serious injury or serious adverse events—of initial receipt, all complaints
received concerning Product, including, without limitation, all reports of
serious injury, other adverse events, misuse, improper promotion or other
problems. Distributor shall cooperate with Alfacell’s investigation of
complaints, including (as reasonably necessary) by providing detailed
distribution records to Alfacell and cooperating to notify affected customers.
The Party whose conduct or omission caused the complaint shall be responsible
for resolving it, at its expense, with the reasonable cooperation of the other
Party.

                                   (ii)           Alfacell and Distributor agree
that if either Party discovers or becomes aware of any fact, condition,
circumstance or event (whether actual or potential) concerning or related to
Product that may reasonably require a report, a recall or market withdrawal of
Product in the Territory, such Party shall promptly communicate such fact,
condition, circumstance or event to the other Party within twenty-four (24)
hours. In the event (i) any governmental entity or regulatory body requests that
Product be recalled or withdrawn, (ii) a court of competent jurisdiction orders
such a recall or withdrawal, or (iii) Alfacell determines that the Product
should be recalled or withdrawn from the market, the Parties shall take all
appropriate remedial actions with respect to such recall or withdrawal of
Product (“Remedial Action”). Alfacell shall be responsible for all reporting,
vigilance reporting and recalls associated with




9

--------------------------------------------------------------------------------




Product, and Alfacell shall be the primary contact person for any communications
to any governmental entity, regulatory body, the media and customers concerning
the Remedial Action, with Distributor’s reasonable cooperation (including
providing detailed distribution records and information helpful in the
notification of customers). The Party whose breach of any of its
representations, warranties or covenants contained herein is primarily
attributable as the cause or basis for such Remedial Action shall be liable for,
and shall reimburse the other Party for, all costs reasonably incurred as a
result of such action, including replacement cost of any Product affected
thereby. Alfacell shall notify Distributor within forty-eight (48) hours of
undertaking a Remedial Action, and the reasons therefor. The Parties shall
cooperate fully with one another to obtain all information reasonably required
by regulatory or governmental authorities related to Product.

8.             LIAISONS AND JOINT STEERING COMMITTEE

 

                   (a)           Liaisons. The Parties recognize that good
communication between them is important to the success of this Agreement. To
promote such communication, Alfacell and Distributor shall each appoint an
individual who shall serve as that Party’s liaison (its “Liaison”) to the other
Party to facilitate good day-to-day communication between the Parties. Each
Party shall notify the other Party in writing of its designated Liaison, whom it
may replace at any time in its discretion (with notice of such replacement to
the other Party). As of the Effective Date, Alfacell’s Liaison shall be Andrew
Aromando and Distributor’s Liaison shall be F. Patrick Ostronic.
 

                   (b)           Joint Commercialization Committee. Within six
(6) months after the Effective Date, Alfacell and Distributor will form a joint
commercialization committee (“JCC”) composed of * * * * * * from Distributor and
* * * * * * from Alfacell to oversee commercialization activities under this
Agreement, which shall not include duties that are exclusively Alfacell’s, such
as manufacturing, Product development, clinical and post-Regulatory Approval
studies, and seeking and maintaining Regulatory Approvals. The JCC shall make
decisions in accordance with the terms of this Agreement. The purpose of the JCC
is to facilitate open communication, collaboration and cooperation between the
Parties and to promote the prompt and reasonable resolution of issues or
problems that may arise during the term of this Agreement. The JCC shall meet *
* * * * * * (in person or by telephone) at such times and places as the Liaisons
shall mutually determine. Each Party shall be responsible for all travel and
related costs incurred by its representatives to attend meetings of, and
otherwise participate on, the JCC. Each Party shall notify the other Party of
its representatives on the JCC and shall be free to change its representatives
at any time, in its discretion, on notice to the other Party.

9.             INDEMNIFICATION; INSURANCE

 

                   (a)           Indemnification by Alfacell. Alfacell shall
indemnify, defend and hold harmless Distributor and its Affiliates, and their
respective directors, officers, employees and agents (“Distributor
Indemnitees”), harmless from and against any and all Third-Party Claims and
Expenses to the extent that such Third-Party Claims and Expenses arise out of or
result from: (i) any defect in Product at the time it was delivered to
Distributor, where such defect constitutes a breach of Alfacell’s Product
warranty set forth in Section 10(d); (ii) any material breach of this Agreement
by Alfacell (including, without limitation, material breach of any of its
warranties hereunder); or (iii) the gross negligence or willful misconduct of
Alfacell or an Alfacell Indemnitee, provided that Alfacell shall have no duty to
indemnify, defend or hold harmless any Distributor Indemnitee to the extent
Distributor, its Affiliates or Sub-distributors caused or contributed to
Third-Party Claims and Expenses or to the extent Distributor is obligated to
indemnify Alfacell under Section 9(b), and, provided further, that nothing in
this Section 9(a)




10

--------------------------------------------------------------------------------




shall create or imply liability for Alfacell where such liability is expressly
disclaimed or limited under this Agreement.

 

                   (b)           Indemnification by Distributor. Distributor
shall indemnify, defend, and hold Alfacell and its Affiliates, and their
respective directors, officers, employees and agents (“Alfacell Indemnitees”),
harmless from and against any and all Third-Party Claims and Expenses to the
extent that such Third-Party Claims and Expenses arise out of or result
from: (i) any material breach of this Agreement by Distributor (including,
without limitation, material breach of any of its warranties hereunder) or other
act or omission of Distributor or Distributor Indemnitee, including any material
breach by a Sub-distributor of any obligation of Distributor hereunder; (ii) any
mishandling of Product after delivery by Alfacell, or any claims, whether
written or oral, made or alleged to be made, by Distributor or a Distributor
Indemnitee in advertising, publicity, promotion, sale or distribution of Product
where such claims were for any use of Product other than the use permitted under
Applicable Law and regulations or were not substantially the same as those
claims for Product furnished by Alfacell; (iii) the labeling of Product,
including where such labeling was materially different than the labeling
information furnished by Alfacell; or (iv) the negligence or willful misconduct
of Distributor or a Distributor Indemnitee, provided that Distributor shall have
no duty to indemnify, defend or hold harmless any Alfacell Indemnitee to the
extent Alfacell is obligated to indemnify distributor under Section 9(a).
 

                   (c)           Indemnification Procedure and Resolution.
Unless and to the extent otherwise specifically provided herein, an Indemnitee
that intends to claim indemnification under Section 9(a) or (b) shall notify the
other Party (the “Indemnitor”) promptly of any Third-Party Claims and Expenses
in respect of which the Indemnitee intends to claim such indemnification, and
the Indemnitor shall assume the defense thereof, at its expense, with counsel of
its own choosing; provided that an Indemnitee shall also have the right to
retain its own counsel at its sole expense, but if (i) the action threatens to
restrain or adversely affect the conduct of the business of the Indemnitee or
(ii) independent counsel to the Indemnitee concludes that there are defenses
available to Indemnitee which are different from, or additional to, and may
conflict with those available to the Indemnitor, the costs, expenses and
attorneys’ fees incurred by the Indemnitee in retaining its own counsel shall be
borne by the Indemnitor. An Indemnitee shall not be entitled to indemnification
under this Section 9 if any settlement or compromise of a third-party action is
effected by the Indemnitee without the consent of the Indemnitor. An Indemnitor
shall not (except with the Indemnitee’s prior written approval) enter into any
settlement or compromise of any third-party action or consent to the entry of
any judgment or other order with respect to any action that does not contain, as
a part thereof, an unconditional release of the Indemnitee for liability for all
losses, liabilities and expenses that may rise from such action, or that does
contain any injunctive or any other non-monetary relief that might in any way
interfere with the future conduct of business by the Indemnitee. The failure by
the Indemnitee to deliver notice to the Indemnitor within a reasonable time
after the commencement of any such third-party action of which it becomes aware
shall relieve such Indemnitor of any liability to the Indemnitee under this
Section 9 only if and to the extent that the Indemnitor was materially
prejudiced thereby. An Indemnitee and its representatives shall cooperate fully
with the Indemnitor and its legal representatives in the investigation of any
action covered by this indemnification.
 

                   (d)           Insurance. As of the First Commercial Sale,
each Party shall maintain with reputable insurers general liability insurance,
including products liability coverage, in a minimum amounts commensurate with
industry standards for products substantially similar to the Product and markets
substantially similar to the Territory. At a minimum, the Parties shall maintain
such insurance coverage required hereunder for the entire term of this Agreement
and, if any such policy(ies) shall provide coverage on a claims made basis, the
Parties shall be required to maintain a claims-made policy(ies) providing such
coverage for an additional period of not less than five (5) years following the
expiration or termination of this Agreement (to the extent such policies are
reasonably available). Each policy required




11

--------------------------------------------------------------------------------




hereunder shall name the other Party as an additional insured with respect to
this Agreement. Each Party shall deliver to the other a certificate from the
insurance carrier or broker evidencing such coverage and the fact that the other
Party is named as an additional insured and noting any exclusions and agreeing
to provide no less than five (5) days’ prior written notice to the other Party
in the event of a material change in coverage or policy cancellation.

10.          WARRANTIES OF ALFACELL

                Alfacell hereby warrants as follows:

 

                   (a)           Organization; Authority. Alfacell is a
corporation duly organized and validly existing in good standing under the laws
of Delaware. Alfacell has the power and authority, and has taken all corporate
action necessary, to execute, deliver and perform this Agreement.
 

                   (b)           Binding Obligation. The execution and delivery
of this Agreement by Alfacell does not, and the performance of its obligations
hereunder will not, violate any provision of the articles of incorporation or
by-laws of Alfacell or violate any provisions of, or result in a breach of any
of the terms or provisions of or the acceleration of any of the obligations
under, or constitute a default under, any mortgage, lease, agreement,
instrument, order, arbitration award, judgment or decree to which Alfacell is a
Party or to which Alfacell or its assets, properties or business are subject.
This Agreement is a valid and binding agreement of Alfacell enforceable against
it in accordance with its terms (subject to applicable bankruptcy laws).
 

                   (c)           No Other Agreement. Alfacell is not Party to
any agreement with or obligation to any third-party or any other legally binding
commitment of any kind or nature whatsoever that conflicts with the full right
and authority of Alfacell to perform its covenants under this Agreement.
 

                   (d)           Product Warranty. At the time of shipment to
Distributor, the Product hereunder will meet the Specifications.
 

                                   (i)            If Product is not returned
within thirty (30) days of delivery, Distributor may not return a Product to
Alfacell for any reason without Alfacell’s prior written consent; provided that
(for the avoidance of doubt) this shall not limit Alfacell’s indemnification
obligations for Third-Party Claims and Expenses based on a breach of the Product
warranty as provided in Section 10(d).

                                   (ii)           EXCEPT FOR, AND WITHOUT
LIMITING, ALFACELL’S INDEMNIFICATION OBLIGATIONS UNDER SECTION 9(a) WITH RESPECT
TO THIRD-PARTY CLAIMS AND EXPENSES ARISING OUT OF OR RESULTING FROM SUPPLIER’S
BREACH OF THE PRODUCT WARRANTY IN SECTION 10(d), SUPPLIER’S EXCLUSIVE LIABILITY,
AND THE EXCLUSIVE REMEDY OF DISTRIBUTOR, FOR SUPPLIER’S SUPPLY OF DEFECTIVE
PRODUCT SHALL BE REPLACEMENT OF SUCH PRODUCT OR CREDIT THEREFOR. The warranty
set forth in Section 10(d) is void if Product failure or deficiencies are (1)
the result of occurrences, mishandling or modification during or after shipment
to Distributor or (2) caused by an act or omission of Distributor, Affiliates,
employees, agents or permitted Sub-distributors or any of their respective
employees or agents.




12

--------------------------------------------------------------------------------




11.          WARRANTIES OF DISTRIBUTOR

                Distributor hereby warrants as follows:

 

                   (a)           Organization. Distributor is a corporation duly
organized and validly existing in good standing under the laws of the country of
Poland. Distributor has the power and authority, and has taken all corporate
action necessary, to execute, deliver and perform this Agreement.
 

                   (b)           Binding Obligation. The execution and delivery
of this Agreement by Distributor does not, and the performance of its
obligations hereunder will not, violate any provision of the certificate of
incorporation or by-laws of Distributor or violate any provisions of, or result
in a breach of any of the terms or provisions of or the acceleration of any of
the obligations under, or constitute a default under, any mortgage, lease,
agreement, instrument, order, arbitration award, judgment or decree to which
Distributor is a Party or to which Distributor or its assets, properties or
business are subject. This Agreement is a valid and binding agreement of
Distributor enforceable against it in accordance with its terms (subject to
applicable bankruptcy laws).
 

                   (c)           No Other Agreement. Distributor is not Party to
any agreement with or obligation to any third-party or any other legally binding
commitment of any kind or nature whatsoever that conflicts with the full right
and authority of Distributor to perform its covenants under this Agreement.
 

                   (d)           Compliance with Laws. Distributor shall comply
with all Applicable Law applicable to its conduct and its respective obligations
under this Agreement including, without limitation, those applicable to the
handling, storage, shipment, export, import, rotation, segregation, promotion,
pricing, sale and distribution of Product. In addition, Distributor agrees to
comply with and not cause Alfacell to be in violation of the US Foreign Corrupt
Practices Act, as amended. Distributor hereby certifies it does not and shall
not employ, contract with or retain any person directly or indirectly to perform
services under, related to, or in support of this Agreement if such person is
debarred under 21 U.S.C. 335a (a) or (b) or otherwise debarred or disqualified
by any regulatory or governmental authority from performing work related to this
Agreement or the pharmaceutical industry under similar laws, rules, regulations
or standards of any other relevant jurisdiction. Upon written request of
Alfacell, Distributor shall, within ten (10) business days, provide written
confirmation that it has complied with the foregoing obligation. Distributor
agrees to promptly disclose in writing to Alfacell if any employee or agent is
debarred or disqualified, or if any action or investigation is pending or, to
the best of Distributor’s knowledge, threatened, relating to the debarment or
disqualification of Distributor or any person performing services related to
this Agreement.
 

                   (e)           Permits.  Distributor shall obtain and maintain
all permits and approvals required for its sales and product distribution
facilities and networks.
 

12.          NO OTHER WARRANTIES; LIMITATION OF LIABILITY

 

                   (a)           No Other Warranties. EXCEPT THE EXPRESS
WARRANTIES SET FORTH IN THIS AGREEMENT, ALFACELL MAKES NO WARRANTIES, EXPRESS OR
IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND
ALFACELL SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTY OF QUALITY, WARRANTY OF
MERCHANTABILITY, WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE OR WARRANTY OF
NONINFRINGEMENT WITH RESPECT TO THE PRODUCT.




13

--------------------------------------------------------------------------------




                   (b)           Limitations of Liability. EXCEPT FOR ITS
INDEMNIFICATION OBLIGATIONS WITH RESPECT TO THIRD-PARTY CLAIMS AND EXPENSES
UNDER SECTION 9, IN NO EVENT SHALL ALFACELL BE LIABLE TO DISTRIBUTOR (UNDER ANY
CONTRACT, STRICT LIABILITY, NEGLIGENCE OR OTHER LEGAL OR EQUITABLE THEORY) FOR
ANY INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, PUNITIVE, OR EXEMPLARY DAMAGES
OF ANY KIND, INCLUDING WITHOUT LIMITATION, LOST PROFITS, REVENUES, OR SALES,
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, EVEN IF ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.
 

13.          TERM AND TERMINATION

 

                   (a)           Term. Unless earlier terminated in accordance
with the provisions of this Agreement, the initial term of this Agreement shall
commence on the Effective Date and shall continue until the earlier of ten (10)
years after First Commercial Sale or the expiration of all Valid Claims covering
Product in the Territory (“Initial Term”). Upon the expiration of the Initial
Term, this Agreement shall automatically renew for successive subsequent one (1)
Year periods (each an “Extended Term” and together with the Initial Term, the
“Term”) unless either Party has notified the other Party in writing at least
ninety (90) days prior to the termination of the Initial Term or the then
current Extended Term that this Agreement will be terminated effective at the
conclusion of the Initial Term or the Extended Term, as the case may be.
 

                   (b)           Termination. Notwithstanding the foregoing,
this Agreement may be terminated as follows.
 

                                    (i)            This Agreement may be
terminated by a Party for material breach of this Agreement by the other Party,
unless the breaching Party shall have remedied such breach within ninety (90)
days (thirty (30) days if the breach is a failure to pay money) following its
receipt of written notice from the other Party describing such breach in detail,
which notice shall include a statement of the intent to terminate this Agreement
unless such breach is remedied (“Notice of Breach”). In the event such breach is
not remedied within ninety (90) days (thirty (30) days if the breach is a
failure to pay) from the breaching Party’s receipt of the Notice of Breach, the
non-breaching Party may terminate this Agreement within ninety (90) days after
the end of the initial cure period (or such longer time as the Parties may agree
in writing) by sending a notice of termination to the breaching Party (“Notice
of Termination”). This Agreement shall terminate thirty (30) days following the
breaching Party’s receipt of such Notice of Termination. For the sake of
clarity, any breach of Section 2(e), 2(f) 3(a) or 7 shall be deemed a material
breach of this Agreement.

                                    (ii)           This Agreement may be
terminated by either Party by written notice to the other in the event that the
other Party shall go into liquidation, or seek the benefit of any bankruptcy or
insolvency act, or a receiver or trustee is appointed for its property or
estate, or it makes an assignment for the benefit of creditors, whether any of
the aforesaid events be the outcome of the voluntary act of such Party or
otherwise, and such procedures are not terminated within ninety (90) days.

                                    (iii)          Alfacell may terminate this
Agreement as provided in Section 2(b).

                                    (iv)          Alfacell may immediately
terminate this Agreement in the event that Distributor challenges in any forum
the validity, enforceability, scope or any other elements of Patent Rights
covering a Product.

                                    (v)           A Party may terminate this
Agreement as provided in Section 15.




14

--------------------------------------------------------------------------------




                 (c)           Termination Rights; Survival of Obligations. The
termination of this Agreement for any reason shall be without prejudice to
Alfacell’s right to receive all payments accrued and unpaid for Product
delivered at or prior to the effective date of such termination and to the
remedy of either Party hereto in respect of any previous breach of any of the
covenants herein contained. The termination of this Agreement shall not release
Alfacell from its obligation to deliver all Product ordered by Distributor prior
to the notice of termination, unless the termination is based on Distributor’s
breach of this Agreement or failure to meet the requirements of Section 2.
Following termination or expiration of this Agreement, Distributor shall have
the right to sell any Product remaining in its inventory, or which has been
ordered prior to the notice of termination but not delivered, for a period of
not more than six (6) months from the date of termination or expiration.
Distributor’s payment obligations hereunder and the provisions of Sections 2(e),
4, 5(e), 5(g), 5(h), 5(i), 6, 7, 9, 10(d)(ii), 12, 13(c), 14, and 16 - 26, shall
survive termination or expiration of this Agreement, as shall such other
provisions that, by their context, are logically intended to survive.
 

14.           IP – OWNERSHIP; DEFENSE; INFRINGEMENT BY THIRD PARTIES

                All intellectual property (including inventions, whether
patentable or not, and know how) conceived or developed by Distributor that
relates to Product shall be the sole and exclusive property of Alfacell.
Distributor shall disclose to Alfacell all such intellectual property and, upon
the request of Alfacell, assign, and cause its employees and agents to assign,
to Alfacell all rights in such intellectual property. Distributor shall not file
for any Patent Rights that might cover Product. Alfacell shall have sole
responsibility for the writing, filing, prosecution, maintenance and defense of
all Patent Rights covering Product. Distributor shall notify Alfacell in writing
in the event it becomes aware of any third-party infringement or threatened
infringement of any patent or other intellectual property right in or to the
Product. Alfacell shall have the exclusive right, in its discretion, to control
any enforcement against such infringement or threatened infringement.
Distributor shall fully cooperate with and provide all assistance to Alfacell in
connection with Alfacell’s fulfillment of its obligations under this Section.

15.           DISABILITIES

                If either Party shall be delayed or hindered in or prevented
from the performance of any act required hereunder by reason of strike,
lockouts, labor troubles, restrictive governmental or judicial orders or
decrees, riots, insurrection, war, acts of God, inclement weather or other
reason or cause reasonably beyond such Party’s control (each a “Disability”),
then performance of such act shall be excused for the period of such Disability.
The Party incurring the Disability shall provide notice to the other of the
commencement and termination of the Disability. Should a Disability continue for
more than three (3) months, the Party unaffected by the Disability may terminate
this Agreement upon prior written notice to the affected Party. Should the
Disability equally affect the performance of both Parties, then such termination
shall only be by mutual written agreement.

16.           CONFIDENTIALITY

                Each Party (the “Receiving Party”) acknowledges that all
scientific, technical, financial and commercial information (written, oral,
tangible or observed) previously disclosed by or obtained (prior to the
Effective Date) from the other Party (the “Disclosing Party”) or hereafter
possessed or obtained by the Receiving Party concerning the business,
manufacturing, products or plans of the Disclosing Party, including, but not
limited to, information relating to the Disclosing Party’s research,
development, manufacturing or marketing methods, plans, issues and difficulties,
financial plans and records,




15

--------------------------------------------------------------------------------




intellectual property protection, and arrangements or negotiations with
suppliers to or customers of, or others having significant dealings with, the
Disclosing Party, shall be deemed to be the Disclosing Party’s confidential
information (“Confidential Information”) and shall be maintained by the
Receiving Party, its Affiliates and Sub-distributors, and their respective
employees, agents and directors, in confidence at all times during the term of
this Agreement, and for a period of five (5) years after this Agreement has
expired or been terminated for any reason, except as otherwise permitted in
writing by the Disclosing Party. Without limiting the foregoing, each of the
Parties further agrees to use the same degree of care concerning the other
Party’s Confidential Information as it uses to protect its own confidential and
proprietary technical information to prevent the unauthorized disclosure to any
third party of such Confidential Information and to not use the other Party’s
Confidential Information for any purpose except for those purposes contemplated
by this Agreement.. Any information owned by Alfacell pursuant to Section 14
shall be the Confidential Information of Alfacell.

                The obligations hereunder shall not apply to Confidential
Information:

                (A)          which the Receiving Party can demonstrate by
written records was known to it prior to the date of disclosure by the
Disclosing Party; provided that such information was not obtained by the
Receiving Party through wrongful disclosure by a third party receiving such
information in confidence from the Disclosing Party;

                (B)           which is now in the public knowledge, or becomes
public knowledge in the future other than by breach of this Agreement by the
Receiving Party;

                (C)           which, as can be established by written records,
is independently developed by the receiving Party without benefit of
Confidential Information received from the Disclosing Party;

                (D)          which is disclosed to the Receiving Party, after
the date of disclosure by the Disclosing Party, by a third party having a right
to make such disclosure; or

                (E)           which is required to be disclosed by Applicable
Law or proper legal, governmental or other competent authority, or the rules of
any securities exchange on which any security issued by either Party is traded,
or included in any filing or action taken by the receiving party to obtain or
maintain government clearance or approval to market Product; provided, however,
that when permitted by the provisions of Applicable Law, the Receiving Party
shall use its reasonable best efforts to protect the confidentiality of such
Confidential Information submitted to governmental agencies or authorities
pursuant to this Agreement, and; provided, however, further, that, with regard
to a court order or similar process, the Party whose information is to be
disclosed shall be notified sufficiently in advance of such requirement so that
it may seek a protective order (or equivalent) with respect to such disclosure,
which the other Party shall fully comply with; and, provided, however, further,
that in the case of a disclosure required to comply with the rules of any
securities exchange, the Party required or intending to disclose the other
Party’s Confidential Information will provide the other Party with a reasonable
opportunity to review such disclosure prior to its public release or filing with
a regulatory authority and will consider in good faith reasonable changes to
such disclosure requested by the other party.

17.          NOTICES

               All notices, consents and approvals hereunder shall be in writing
and shall be deemed to have been properly given and to be effective on the date
of delivery if delivered in person, by international courier service or by
facsimile transmission (provided a faxed copy is also sent by international
courier service, provided that notices of breach or notices of termination of
this Agreement shall not be sent by




16

--------------------------------------------------------------------------------




facsimile transmission) to the respective address or facsimile number provided
below or to such other address or facsimile number as a Party shall designate by
written notice to the other in such manner:

 

If to Distributor: USP Pharma Spolka Z.O.O.
c/o US Pharmacia International, Inc.
966 Hungerford Drive, Suite 3B
Rockville, Maryland 20850
Attention: Patrick Ostronic
Facsimile: (301)279-0002   with a copy to: Arnold & Porter LLP
555 Twelfth Street, NW
Washington, D.C. 20004-1206
Attention Joseph Howe
Facsimile:  (202) 942-5999   If to Alfacell:   Alfacell Corporation
300 Atrium Drive
Somerset, New Jersey 08873
Attention: Andrew Aromando
Facsimile: (732) 652-4582   With a copy to: Heller Ehrman LLP
Times Square Tower
7 Times Square
New York, New York 10036
Attention:  Kevin T. Collins
Facsimile:  (212) 763-7600

 

18.          DISPUTE RESOLUTION

                                (i)            In the event of any Dispute, a
Party shall give detailed written notice of such Dispute to the other Party. The
Parties shall attempt in good faith to resolve such Dispute in a voluntary,
amicable and expeditious manner through mediation pursuant to Section 18(b).

                                (ii)           The Parties shall endeavor to
resolve any dispute arising out of or relating to this Agreement by mediation in
New York, New York under the International Institute for Conflict Prevention and
Resolution (“CPR”) Mediation Procedure then currently in effect. Unless the
Parties agree otherwise, the mediator will be selected from the JAMS panel of
neutrals. If the dispute is not resolved within thirty (30) days of a Party’s
written request for mediation, there is no further obligation to mediate.

                                (iii)          If the Parties are unable to
resolve any Dispute through mediation as required by Section 18(ii), the Dispute
shall be resolved by binding arbitration in accordance with the rules of the
American Arbitration Association (“AAA”). The arbitration proceeding shall be
commenced and conducted and completed in New York, New York. The Dispute shall
be resolved by one (1) neutral arbitrator, to be mutually agreed upon by the
Parties within forty-five (45) days following the receiving Party’s receipt of
the written notice from the other Party requesting arbitration. In the event the
Parties do not reach agreement on a single arbitrator within such 45-day period
(such period being subject to extension by the Parties’ mutual agreement), then
the arbitration shall be conducted by three (3) neutral




17

--------------------------------------------------------------------------------




arbitrators.  In such event, each Party shall select one neutral arbitrator
within thirty (30) days following the end of such 45-day period and notify the
other Party of such selection, and those two arbitrators shall select the third
neutral arbitrator within thirty (30) days thereafter. If they are unable to
reach agreement on the third arbitrator within such 30-day period, the director
of the AAA office in the city closest to where the arbitration is conducted
shall select the third arbitrator, who shall be neutral, in accordance with AAA
rules and policies. All proceedings hereunder, and all communications, filings,
hearing and decisions in connection therewith, shall be in the English language.
The procedures to be followed within the arbitration, including the rules of
evidence that are to apply, shall be in accordance with the AAA rules and, to
the extent not governed by such rules, shall be within the sound discretion of
the arbitrator(s). The arbitrator(s) are and shall be specifically requested to
conduct the arbitration proceedings to promote the efficient, cost-effective and
prompt resolution of the Dispute. Except as the arbitrator(s) may elect to award
otherwise, each Party shall bear its own costs and expenses, including its
attorneys fees, consultant fees and witness fees, incurred in connection with
such arbitration proceedings, and, during the proceedings, each Party shall pay
on, an ongoing basis, fifty percent (50%) of the costs, fees and expenses of the
arbitrator(s) and of the AAA billed in connection with such proceedings. The
final arbitration decision and award shall be binding on the Parties, shall not
be appealable, may be entered as a final judgment in any court of competent
jurisdiction, and shall be enforceable in any court of competent jurisdiction in
any country. The arbitrator(s) shall have the authority to award both monetary
damages and equitable relief (including injunctive relief), subject to the
limitations of liability set forth in this Agreement and the other terms and
conditions of this Agreement. As part of the final award, the arbitrator(s)
shall require the Party deemed by the arbitrator(s) to be the losing Party in
the arbitration to: (i) reimburse the winning Party for all costs, fees and
expenses of the arbitrator(s) and AAA paid by the winning Party, (ii) pay one
hundred percent (100%) of any remaining costs, fees and expenses of the
arbitrator(s) and AAA, and (iii) pay all reasonable attorneys’ fees and costs
incurred by the winning Party after the date of the final arbitration decision
and awards in connection with enforcing such decision and award.

                                (iv)          Despite the foregoing, nothing in
this Section 18 shall prevent either Party from seeking temporary equitable
relief (including injunctive relief) from any court of competent jurisdiction,
pending selection of the arbitrator(s) and the arbitrator(s)’ commencement of
proceedings, when such interim relief is appropriate to preserve a Party’s
rights under this Agreement pending arbitration (e.g., the enforcement of the
confidentiality provisions of this Agreement). The arbitrator(s) shall be
authorized, in their discretion, to continue, terminate or modify any such
interim relief upon commencing the arbitration proceedings.

19.           ENTIRE AGREEMENT; AMENDMENTS

                This Agreement, constitutes the entire agreement between the
Parties and supersedes all prior agreements, understandings, representations,
and statements, if any, regarding the subject matter hereof, whether oral or
written. No amendment or modification of this Agreement shall be valid and
binding upon the Parties unless made in writing and signed on behalf of each of
such Parties by their respective authorized officers.

20.           GOVERNING LAW

                This Agreement shall be construed and interpreted in accordance
with the laws of New York, without giving effect to the choice-of-law provisions
thereof. The Parties hereby expressly agree that the United Nations Convention
on Contracts for the International Sale of Goods shall not apply.




18

--------------------------------------------------------------------------------




21.           SEVERABILITY OF PROVISIONS

                If any provision of this Agreement shall be held to be illegal,
invalid or unenforceable by a court, arbitrator or other authority of competent
jurisdiction, the Parties shall endeavor to replace it with another provision
that will as closely as possible reflect their original intention. The validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

22.           WAIVER OF DEFAULT

                Failure of either Party at any time to require performance of
any provision of this Agreement shall not affect the right to require full
performance thereof at any time thereafter. The waiver of any default under this
Agreement by either Party shall not constitute a waiver of any of its rights for
any subsequent default.

23.           ASSIGNMENT

                This Agreement shall be binding upon and inure to the benefit of
the Parties hereto and their respective successors and assigns. Except as
provided below, neither Party may assign this Agreement (by operation or law or
otherwise) without the prior written consent of the other Party. Despite the
foregoing, Alfacell shall have the right, with written notice to Distributor, to
assign this Agreement to any Affiliate without Distributor’s consent.
Furthermore, Distributor’s consent shall not be required in connection with the
transfer (including by assignment) of Alfacell’s rights or obligations under
this Agreement incident to a merger, consolidation, reorganization or
acquisition of substantially all the assets relating to this Agreement of, or a
controlling interest in, Alfacell.

24.           INDEPENDENT CONTRACTOR

                Each Party hereto shall be and remain an independent contractor,
and nothing herein shall be deemed to constitute the Parties as partners or
joint venturers. Further, neither Party shall have any authority to act, or
attempt to act, or represent itself, directly or by implication, as an agent of
the other or in any manner assume or create, or attempt to assume or create, any
obligation on behalf of or in the name of the other, nor shall either be deemed
the agent of the other.

25.           PRESS RELEASES

                No public announcement or press release with respect to the
subject matter of this Agreement shall be made or issued, directly or
indirectly, by Distributor without first obtaining the prior written approval
of Alfacell. Alfacell shall be permitted to make public announcements or press
releases detailing the terms of this Agreement as required by Applicable Law or
deemed otherwise advisable by Alfacell, provided that a copy of all such
releases shall be provided to Distributor. Distributor acknowledges that
Alfacell may be obligated to file a copy of this Agreement with the United
States Securities and Exchange Commission. Neither Party shall use the other’s
name in any sales promotion, advertising or other form of publicity without the
prior approval of such Party, except as specifically permitted in this
Agreement.




19

--------------------------------------------------------------------------------




26.          COUNTERPARTS

                This Agreement may be executed in counterparts with the same
effect as if both Parties had signed the same document. All such counterparts
shall be deemed an original, shall be construed together, and shall constitute
one and the same instrument.

[Remainder of page is intentionally left blank]




20

--------------------------------------------------------------------------------




                IN WITNESS WHEREOF, the Parties have executed this Agreement as
of the day and year first above written.

 

  ALFACELL CORPORATION       By: ___________________________________   Name:
____________________________________   Title:
_____________________________________   Date:
_____________________________________     USP PHARMA SPOLKA Z.O.O.              
By: ___________________________________   Name:
____________________________________   Title:
_____________________________________   Date:
_____________________________________  




21

--------------------------------------------------------------------------------




TABLE OF CONTENTS

          Page       1. DEFINITIONS 1 2. APPOINTMENT; EXCLUSIVITY 4   (a)
Appointment of Distributor 4   (b) Marketing and Distribution Commitment 4   (c)
Marketing and Distribution Plan 4   (d) Manner of Marketing and Distribution 5  
(e) Distributor’s Exclusivity Obligations 5   (f) Sales Outside the Field or
Territory 5   (g) Appointment of Sub-distributors 5 3. PRODUCT 6   (a)
Development and Approval 6   (b) Supply 6   (c) Annual Minimum 6   (d)
Commercial Pricing 6   (e) Initial Product Delivery 6   (f) Product Forecasts
and Purchase Orders 6   (g) Delivery 6 4. PRODUCT LABELING, PRODUCT LITERATURE 7
5. PAYMENT FROM DISTRIBUTOR 7   (a) Up-front Fee 7   (b) Equity Investment 7  
(c) Milestones 7   (d) Royalties 8   (e) Sales Reports 8   (f) Timing of
Payments 8   (g) Overdue Royalties 8   (h) Accounting 8   (i) Distributor’s
Books and Records 9 6. INSPECTION OF DISTRIBUTOR FACILITIES AND RECORDS 9 7.
COMPLAINTS, ADVERSE EVENT REPORTING AND RECALLS 9




22

--------------------------------------------------------------------------------




8. LIAISONS AND JOINT STEERING COMMITTEE 10   (a) Liaisons 10   (b) Joint
Commercialization Committee 10 9. INDEMNIFICATION; INSURANCE 10   (a)
Indemnification by Alfacell 10   (b) Indemnification by Distributor 11   (c)
Indemnification Procedure and Resolution 11   (d) Insurance 11 10. WARRANTIES OF
ALFACELL 12   (a) Organization; Authority 12   (b) Binding Obligation 12   (c)
No Other Agreement 12   (d) Product Warranty 12 11. WARRANTIES OF DISTRIBUTOR 13
  (a) Organization 13   (b) Binding Obligation 13   (c) No Other Agreement 13  
(d) Compliance with Laws 13   (e) Permits 13 12. NO OTHER WARRANTIES; LIMITATION
OF LIABILITY 13   (a) No Other Warranties 13   (b) Limitations of Liability 14
13. TERM AND TERMINATION 14   (a) Term 14   (b) Termination 14   (c) Termination
Rights; Survival of Obligations 15 14. IP – OWNERSHIP; DEFENSE; INFRINGEMENT BY
THIRD PARTIES 15 15. DISABILITIES 15 16. CONFIDENTIALITY 15 17. NOTICES 16 18.
DISPUTE RESOLUTION 17 19. ENTIRE AGREEMENT; AMENDMENTS 18 20. GOVERNING LAW 18
21. SEVERABILITY OF PROVISIONS 19 22. WAIVER OF DEFAULT 19




23

--------------------------------------------------------------------------------




23. ASSIGNMENT 19 24. INDEPENDENT CONTRACTOR 19 25. PRESS RELEASES 19 26.
COUNTERPARTS 20




24

--------------------------------------------------------------------------------